DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 6-8, and 12-14 are currently pending.
Claims 1, 6, and 12 have been amended.
Claims 2-5, and 9-11 have been canceled.

Status of Amendment
The amendment filed on 11/16/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made final.

Status of Rejections Pending since the Office Action of 16 August 2022
The 112(a) rejection from the previous Office Action is withdrawn in view of Applicant’s amendment.
All other rejections from the previous Office Action are withdrawn in view of Applicant’s amendment. However, new ground(s) of rejection has been set forth below as necessitated by Applicant’s amendment.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., WO2016076649 (For citations, please refer to the English equivalent document: US 2018/0108449 A1) in view of Park et al., (Highly Dispersible edge-selectively oxidized graphene with improved electrical performance) (Document already on the record).
	Regarding claims 1 and 6, Kim et al. teaches a thermoelectric composite material (abstract) comprising a thermoelectric material and graphene oxide (abstract), wherein the thermoelectric material is selected from the group consisting of a Bi-Te based compound, a Sb-Te compound, a Bi-Sb-Te compound, a Ge-B compound and Si-Ge compound [0055], wherein the graphene oxide is dispersed in the thermoelectric material (abstract), and the content of the graphene oxide is between 0.02 to 5 weight % [0070] overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Kim does not explicitly teach that the graphene oxide is edge-oxidized.
Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see [0004] of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Claims 6-8, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Publication No. 2006/0118158 A1 in view Kim et al., WO2016076649 (For citations, please refer to the English equivalent document: US 2018/0108449 A1) and Park et al., (Highly Dispersible edge-selectively oxidized graphene with improved electrical performance) (Document already on the record).
Regarding claim 6, Zhang et al. teaches a thermoelectric composite material [0013-0016], corresponding to the claimed composition, for forming a thermoelectric thick film [0045] comprising one or more components such as a Bi-Te based compound [0134-0135]. Zhang does not specifically teach that the thermoelectric film comprising edge-oxidized graphene oxide, wherein the edge-oxidized graphene oxide is dispersed in the thermoelectric material.
However, Kim et al. teaches a thermoelectric composite material (abstract) comprising a thermoelectric material and graphene oxide (abstract), wherein the thermoelectric material is selected from the group consisting of a Bi-Te based compound, a Sb-Te compound, a Bi-Sb-Te compound, a Ge-B compound and Si-Ge compound [0055], wherein the graphene oxide is dispersed in the thermoelectric material (abstract), and the content of the graphene oxide is between 0.02 to 5 weight % [0070] overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Kim does not explicitly teach that the graphene oxide is edge-oxidized.
Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see [0004] of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the GO-dispersed Bi2Te3 composite powder of modified Kim for the Bi-Te based composite powder of Zhang [0066], because including 0.02 to 5 weight % of graphene oxide in Bi-Te based thermoelectric compound improves the figure of merit (ZT) of the thermoelectric composition as taught by Kim [0095].
Regarding claim 7, Zhang teaches that the thickness of the thermoelectric film is greater than 100 µm (See [0045] of Zhang), overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, modified Zhang teaches that the edge-oxidized graphene oxide is dispersed on a surface or in an inside of the thermoelectric material (see Fig.1 of Kim) which provides a new charge movement path. Note that Zhang teaches that the thermoelectric composite is a porous matrix [0066]. Thusly, said edge-oxidized graphene oxide dispersed on a surface or in an inside of the thermoelectric material would connect the porous region formed inside the thermoelectric compound. In addition, the recitation of “to connect a porous region formed inside the thermoelectric film and provide a new charge movement path” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Zhang teaches a method for manufacturing a thermoelectric film, the method comprising manufacturing a composition [0066-0072] for forming a thermoelectric film [0045]. Zhang et al. teaches a thermoelectric composite material [0013-0016], corresponding to the claimed composition, for forming a thermoelectric thick film [0045] comprising one or more components such as a Bi-Te based compound [0134-0135] and a binder [0139]. Zhang teaches that the thermoelectric composite material is configured to be a matrix [0016]. The recitation of “the thermoelectric material configured to be a matrix of the thermoelectric film” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The thermoelectric composite of Zhang is in the matrix form. Zhang teaches manufacturing a thermoelectric film by applying the composition for forming a thermoelectric film [0045].
Zhang does not specifically teach that the thermoelectric film comprising edge-oxidized graphene oxide, wherein the edge-oxidized graphene oxide is dispersed in the thermoelectric material.
However, Kim et al. teaches a thermoelectric composite material (abstract) comprising a thermoelectric material and graphene oxide (abstract), wherein the thermoelectric material is selected from the group consisting of a Bi-Te based compound, a Sb-Te compound, a Bi-Sb-Te compound, a Ge-B compound and Si-Ge compound [0055], wherein the graphene oxide is dispersed in the thermoelectric material (abstract), and the content of the graphene oxide is between 0.02 to 5 weight % [0070] overlapping with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Kim does not explicitly teach that the graphene oxide is edge-oxidized.
Park on the other hand teaches a modified Hummer’s method to prevent oxidation of the inner parts of graphene to avoid oxidation in the basal plane and to promote edge-selective oxidation of graphene enhancing dispersion stability and the electrical conductivity of graphene oxide (See introduction section). Park teaches that the edge selective oxidation of graphene preserves π-conjunction of the basal plane of the graphene which results in better quality graphene oxide used in various applications of graphene through solution processing method (Conclusion).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to select the modified Hummer’s method of Park to process the graphene oxide of Kim’s composition which results in an edge-oxidized graphene oxide, because such modified Hummer’s method enhances dispersion stability and the electrical conductivity of the graphene oxide as taught by Park (see introduction). Specially, since Kim teaches that one way to improve the figure-of-merit (ZT) of a thermoelectric element is to increase the electrical conductivity of the thermoelectric composition (see [0004] of Kim). In addition, simple substitution of one known method for another to obtain predictable results supports prima facie obviousness determination (MPEP 2143, Part B).
Thusly, it would have been obvious to a person having ordinary skill in the art at the time of invention to substitute the GO-dispersed Bi2Te3 composite powder of modified Kim for the Bi-Te based composite powder of Zhang [0066], because including 0.02 to 5 weight % of graphene oxide in Bi-Te based thermoelectric compound improves the figure of merit (ZT) of the thermoelectric composition as taught by Kim [0095].
Regarding claim 13, modified Zhang teaches  a cooling or heating device comprising the thermoelectric film of claim 6 suitable to be used in a vehicle ([0143] of Zhang). The recitation of “for internal combustion engine vehicles, hybrid vehicles and electric vehicles” is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The cooling/heating device using the thermoelectric film of modified Zhang is capable to be used as a heating/cooling device for internal combustion engine vehicles, hybrid vehicles and electric vehicles.
Regarding claim 14, modified Zhang teaches an electronic material applied to an infrared sensor which comprises the thermoelectric film of claim 6 (see [0144] of Zhang).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726